DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanenbruck (US 2010/0254586 A1) in view of Bakker et al. (US 2020/0254260 A1).
Regarding claim 1, over Fanenbruck (‘586) teach a method for localizing brain tissue regions connected with a brain function in a brain operating field, the method comprising: carrying out a number of stimulation cycles using a stimulation apparatus, wherein the stimulation cycles each include a stimulation phase during which the brain function is stimulated and a rest phase during which there is no stimulation of the brain function (see [0012], [0014], [0022]); during the stimulation cycles, recording via a camera at least one stimulation image with the stimulated brain function and at least one reference image without the stimulated brain function in each of the stimulation cycles using a localization unit, wherein the localization unit includes the camera (see [0012], [0014], [0022]); and localizing the brain tissue regions connected with the stimulated brain function on a basis of the recorded stimulation and reference images (see [0012], [0014], [0022]); but fail to explicitly teach outputting a feedback signal from the stimulation apparatus to the localization unit on a basis of which a start of the stimulation cycles can be derived. However, Bakker et al. (‘260) from the same field of endeavor do teach outputting a feedback signal from the stimulation apparatus to the localization unit on a basis of which a start of the stimulation cycles can be derived (see [0041], [0132], [0187]). It would be obvious to one of ordinary skill in the art to modify the invention of Fanenbruck with the features of Bakker et al. for the benefit of characterizing the response with the reference feedback to eliminate false positives (see Bakker et al. [0040]).
Regarding claim 2, over Fanenbruck (‘586) in view of Bakker et al. (‘260) teach the method of claim 1, wherein the localization unit and the stimulation apparatus each have a clock; and, the feedback signal includes a synchronization signal used to synchronize the clock of the localization unit with the clock of the stimulation apparatus and a signal indicating a duration of the stimulation cycles and a start time of a first stimulation cycle (see Bakker et al. [0041], [0132], [0187]).
Regarding claim 3, over Fanenbruck (‘586) in view of Bakker et al. (‘260) teach method of claim 2, wherein the number of stimulation cycles is specified in the feedback signal (see Bakker et al. [0041], [0132], [0187]).
Regarding claim 4, over Fanenbruck (‘586) in view of Bakker et al. (‘260) teach method of claim 1, wherein the feedback signal includes start signals and stop signals, wherein each start signal indicates a start of a stimulation phase and each stop signal indicates an end of a stimulation phase or each start signal indicates a start of a rest phase and each stop signal indicates an end of a rest phase (see Bakker et al. [0041], [0132], [0187]).
Regarding claim 5, over Fanenbruck (‘586) in view of Bakker et al. (‘260) teach method of claim 1 further comprising examining the at least one stimulation image and the at least one reference image for interferences following an end of a stimulation cycle and not using the at least one examined stimulation image and the at least one examined reference image for said localizing the brain tissue regions connected with the stimulated brain function on a basis of the recorded stimulation and reference images if said examining yields that the interferences exceed a predetermined measure (see [ [0033], [0043]).
Regarding claim 6, over Fanenbruck (‘586) in view of Bakker et al. (‘260) teach method of claim 5, wherein the stimulation cycles and the recording of stimulation images and reference images is continued while the at least one stimulation image and the at least one reference image are examined for interferences (see [0022], [0025], [0033]).
Regarding claim 7, over Fanenbruck (‘586) in view of Bakker et al. (‘260) teach method of claim 5, wherein an additional stimulation cycle is carried out for each stimulation cycle for which the examination yields that the interferences exceed the predetermined measure (see [0025] , [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793